DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China 09/21/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021, 12/13/2021, 04/14/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 03/19/2021 are accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art BLACK et al. (US 20170018215 A1; BLACK) teaches a lighting device 11 which includes a pixel controllable light generation and pixel controllable spatial light distribution system 111, a driver system 113, a host processing system 115, one or more sensors 121 and one or more communication interface(s) 117. Apparatuses implementing functions like those of device 11 may take other forms. In some examples, some components attributed to the lighting device may be separated from the pixel controllable light generation and spatial distribution system 111. For example, an apparatus may have all of the above hardware components on a single hardware device as shown or in different somewhat separate units. In a particular example, one set of the hardware components may be separate d from system 111, such as the host processing system 115 and may run several systems, such as the driver system 113 from a remote location. Also, one set of intelligent components, such as the microprocessor 123, may control/drive some number of driver systems 113 and/or light generation and distribution systems 111. The processor 123 receives via one or more of communication interfaces 117 a configuration file that indicates a user selection of a virtual luminaire appearance and a light distribution to be provided by device 11. The processor 123 may store the received configuration file in memories/storage 125. Each configuration file includes software control data to set the light output parameters of the software configurable lighting device with respect to light intensity, light color characteristic and spatial modulation. The respective light output parameters set the output for the image display and general lighting distribution. The processor 123 by accessing programming 127 and using software control data in the memory 125 controls operation of the driver system 113 and other operations of the lighting device 11. For example, the processor 123 obtains an image selection of a luminaire and a general lighting distribution selection as software control data from a configuration file. Using the software control data, the processor 123 controls the driver system 113 to present, via the controllable system 111, an image output based on the image selection. The processor 123 also controls the driver system 113, based on the software control data, to emit light for general illumination having the selected light distribution. The selected light distribution may be a custom light distribution disassociated from the selected appearance image or may be a light distribution commonly associated with a selected luminaire. BLACK does not anticipate or render obvious, alone or in combination,  a second light source, wherein the second light source comprises a light-emitting unit and a light steering element, the light steering element is configured to redistribute illumination light emitted from the light-emitting unit to generate a second illumination light field with adjustable brightness, and the second illumination light field superimposes the first illumination light field to generate a combined light field; a processing unit, wherein software modules executed by the processing unit comprise: a first light source brightness control module configured to generate a brightness distribution signal corresponding to the illumination regions of the first light source at least based on a pixel gray scale signal of an image frame to be projected and a maximum brightness of the first light source, and output the brightness distribution signal to the illumination regions of the first light source so as to generate the first illumination light field; and a second light source brightness controlling module configured to generate a brightness distribution signal for controlling the light steering element according to the pixel gray scale signal of the image frame and the brightness distribution signal corresponding to the illumination regions of the first light source so as to control the light steering element to generate the second illumination light field; and a spatial light modulator, wherein the spatial light modulator is configured to modulate the combined light field based on an image signal output from the processing unit so as to generate image light carrying image information. 
Claims 2-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art BLACK et al. (US 20170018215 A1; BLACK) teaches a lighting device 11 which includes a pixel controllable light generation and pixel controllable spatial light distribution system 111, a driver system 113, a host processing system 115, one or more sensors 121 and one or more communication interface(s) 117. Apparatuses implementing functions like those of device 11 may take other forms. In some examples, some components attributed to the lighting device may be separated from the pixel controllable light generation and spatial distribution system 111. For example, an apparatus may have all of the above hardware components on a single hardware device as shown or in different somewhat separate units. In a particular example, one set of the hardware components may be separate d from system 111, such as the host processing system 115 and may run several systems, such as the driver system 113 from a remote location. Also, one set of intelligent components, such as the microprocessor 123, may control/drive some number of driver systems 113 and/or light generation and distribution systems 111. The processor 123 receives via one or more of communication interfaces 117 a configuration file that indicates a user selection of a virtual luminaire appearance and a light distribution to be provided by device 11. The processor 123 may store the received configuration file in memories/storage 125. Each configuration file includes software control data to set the light output parameters of the software configurable lighting device with respect to light intensity, light color characteristic and spatial modulation. The respective light output parameters set the output for the image display and general lighting distribution. The processor 123 by accessing programming 127 and using software control data in the memory 125 controls operation of the driver system 113 and other operations of the lighting device 11. For example, the processor 123 obtains an image selection of a luminaire and a general lighting distribution selection as software control data from a configuration file. Using the software control data, the processor 123 controls the driver system 113 to present, via the controllable system 111, an image output based on the image selection. The processor 123 also controls the driver system 113, based on the software control data, to emit light for general illumination having the selected light distribution. The selected light distribution may be a custom light distribution disassociated from the selected appearance image or may be a light distribution commonly associated with a selected luminaire. BLACK does not anticipate or render obvious, alone or in combination, generating a brightness distribution signal corresponding to a plurality of illumination regions of a first light source at least according to a pixel gray scale signal of an image frame to be projected and a maximum brightness of the first light source, and outputting the brightness distribution signal to the plurality of illumination regions of the first light source so as to generate a first illumination light field; generating a brightness distribution signal for controlling a light steering element according to the pixel gray scale signal of the image frame and the brightness distribution signal corresponding to the plurality of illumination regions of the first light source so as to control the light steering element to generate a second illumination light field; combining the first illumination light field with the second illumination light field to generate a combined light field; and illuminating a spatial light modulator using the combined light field, so that the spatial light modulator outputs image light carrying image information under control of an image signal corresponding to the image frame.
Claims 12-20 are allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Fukui (US 20120188469 A1) teaches a projector which includes a plurality of illumination systems, each of which is configured so as to include a solid-state light source, that emit light of different wavelengths; a liquid-crystal panel that modulates the light emitted from the plurality of illumination systems; wavelength plates, provided one-to-one for the respective illumination systems in the respective optical paths between each of the plurality of illumination systems and the liquid-crystal panel, whose retardations are set to 1/4 the central wavelength of the light emitted from the corresponding illumination systems; and a projection optical system that projects the light modulated by the liquid-crystal panel;
- Prior Art Matsui (US 20050128436 A1) teaches an illumination apparatus which applies light from light emitting members to a region to be illuminated, comprises an emitted light quantity control unit which controls emitted light quantities of the members, and a light transmissibility changing unit capable of controlling transmissibility of each light path which transmits output light of the light emitting member to the region. The controls of the emitted light quantity control unit and the light transmissibility changing unit are performed in such a manner that an illuminative light quantity in the region during intermittent lighting of a predetermined number of light emitting members which are some of the light emitting members at a driving current value larger than a rated current in a predetermined period is larger than an illuminative light quantity in the region during constant lighting of the predetermined number of light emitting members at a rated driving current in the predetermined period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882